UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-2076



PAULETTE HARRIS,

                                               Plaintiff - Appellant,

          versus


CREATIVE HAIRDRESSERS,    INCORPORATED,     d/b/a
Hair Cuttery,

                                                Defendant - Appellee,

          and


THE RATNER COMPANIES; TERESA HEID,

                                                           Defendants.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
04-1992-JFM)


Submitted:   April 10, 2006                  Decided:   April 27, 2006


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark E. Herman, Baltimore, Maryland, for Appellant.       Steven R.
Semler, OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C., Washington,
D.C., for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Paulette     Harris   appeals    the    district      court’s   order

granting   summary      judgment     in    favor     of    Appellee   Creative

Hairdressers,   Inc.,    d/b/a     Hair   Cuttery,    in   her    civil    action

alleging racial discrimination under 42 U.S.C. § 1981 (2000) and

negligent hiring and retention under Maryland law.                  We find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court in its thorough opinion. See Harris v. Creative

Hairdressers, Inc., No. CA-04-1992-JFM (D. Md. Sept. 2, 2005).                We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                    - 3 -